Per Curiam.
This is an appeal from an order dissolving two prejudgment remedies. The plaintiffs claim that the trial court applied an erroneous standard in determining whether they established probable cause to support the prejudgment remedies granted against the defendants, and that it erred in concluding that the plaintiffs failed to establish probable cause to support them.
This court’s role on review of a prejudgment remedy application is very circumscribed. Solomon v. Aberman, 196 Conn. 359, 364, 493 A.2d 193 (1985); Three S. Development Co. v. Santore, 193 Conn. 174, 176, 474 A.2d 795 (1984). In the absence of clear error, this court should not overrule the trial court, which has had the opportunity to assess the legal issues and to weigh the credibility of the witnesses. Solomon v. Aberman, supra, 364; William M. Raveis & Associates, Inc. v. Kimball, 186 Conn. 329, 333, 441 A.2d 200 (1982). The trial court is vested with necessarily broad authority which we will not overrule absent clear error. Barbiarz v. Hartford Special, Inc., 2 Conn. App. 388, 393, 480 A.2d 561 (1984).
In this case, there is absolutely nothing in the record to support the claim that the trial court used any standard other than that of probable cause. We have carefully examined the record in this case and find no clear error.
There is no error.